DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed May 4, 2022. The following rejections are overcome:
Claim(s) 1-4, 10, 12, 14 & 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. U.S. Pub. 2017/0077557.
Claims 5-9, 11, 13 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Pub. 2017/0077557.
Claims 1-19 are newly rejected as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12, 14 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saidi et al. U.S. Pub. 2021/0111432.
	With respect to claims 1-3, Saidi teaches an electrolyte additive having a structure of Formula (1) (N-alkyl morpholine; [0095]):

    PNG
    media_image1.png
    126
    126
    media_image1.png
    Greyscale
[AltContent: rect]
 Formula (1) wherein R1 is hydrogen, a phenyl, a nitrile group, a cyano group substituted by one or more C1 to C6 alkyls, or a C1 to C6 alkyl optionally substituted by one or more C1 to C6 alkyls or one or more C2 to C6 alkenyls (R1 is alkyl; R2 – R5 hydrogen; [0095]), and each of R2 to R6 is independently selected from hydrogen or a C1 to C6 alkyl optionally substituted by one or more C1 to C6 alkyls (R1 – R5 hydrogen or phenyl; [0095]). With respect to claim 4, which comprises an organic solvent (carbonate solvent; [0082]), a lithium salt (lithium hexafluorophosphate; [0082]) and the electrolyte additive (see paragraph [0095]).  With respect to claim 10, the organic solvent is selected from a group consisting of ethylene carbonate, propylene carbonate, butylene carbonate, fluoroethylene carbonate, diethyl carbonate, dipropyl carbonate, ethyl methyl carbonate, carbonic acid ethylene ester, dimethyl carbonate, or any combination thereof (ethylene carbonate, propylene carbonate; [0082]).  With respect to claim 12, the lithium salt is selected from a group consisting of LiCI, LiBr, LiPF6, LiBF4, LiAsF6, LiCIO4, LiB(C6H5)4, LiCH3SO3, LiCF3SO3, LiN(SO2CF3)2, LiC(SO2CF3)3, LiAICIa, LiSiF6, or any combination thereof (lithium hexafluorophosphate; [0082]). With respect to claim 14, a lithium ion secondary battery (lithium ion secondary batteries; [0015]), which comprises: a positive electrode (cathode; [0016]), a negative electrode (anode; [0016]), a separator (separator; [0016]), and the electrolyte [0095]).  With respect to claim 18, the organic solvent in the electrolyte is selected from a group consisting of ethylene carbonate, propylene carbonate, butylene carbonate, fluoroethylene carbonate, diethyl carbonate, dipropyl carbonate, ethyl methyl carbonate, carbonic acid ethylene ester, dimethyl carbonate, or any combination thereof (ethylene carbonate, propylene carbonate; [0082]). With respect to claim 19, the lithium salt in the electrolyte is selected from a group consisting of LiCI, LiBr, LiPF6, LiBF4, LiASF6, LiCIO4, LiB(C6H5)4, LiCH3SO3, LiCF3SO3, LiN(SO2CF3)2, LiC(SO2CF3)3, LiAICI4, LiSiF6, or any combination thereof (lithium hexafluorophosphate; [0082]).
	Therefore, the instant claims are anticipated by Saidi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11, 13 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. U.S. Pub. 2021/0111432.
	Saidi teaches an electrolyte additive as described in the rejection recited hereinabove. With respect to claim 11, the organic solvent is selected from a group consisting of ethylene carbonate, propylene carbonate, butylene carbonate, fluoroethylene carbonate, diethyl carbonate, dipropyl carbonate, ethyl methyl carbonate, carbonic acid ethylene ester, dimethyl carbonate, or any combination thereof (ethylene carbonate, propylene carbonate; [0082]). With respect to claim 13, the lithium salt is selected from a group consisting of LiCI, LiBr, LiPF6, LiBF4, LiAsF6, LiCIO4, LiB(C6H5)4, LiCH3SO3, LiCF3SO3, LiN(SO2CF3)2, LiC(SO2CF3)3, LiAICI4, LiSiF6, or any combination thereof (lithium hexafluorophosphate; [0082]).
	Although Saidi teaches that the additive is less than 10% [0072], the reference does not teach with specific specificity: an amount of the electrolyte additive ranges from about 0.2 to about 3 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt (claims 5 & 15); an amount of the organic solvent ranges from about 80 to about 90 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt (claims 6, 7 & 16); wherein an amount of the lithium salt ranges from about 10 to about 20 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt; an amount of the lithium salt (claims 8-9 & 17). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of the electrolyte additive ranging from about 0.2 to about 3 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt (claims 5 & 15), in the electrolyte of Saidi, to increase the ion conductivity of the electrolyte.  Saidi teaches functional additives of 0 to 10wt% [0072], and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to an amount of the organic solvent ranging from about 80 to about 90 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt (claims 6, 7 & 16); would have been obvious to employ in electrolyte of Saidi (the organic solvent is 70 to 90% [0082]), because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to wherein an amount of the lithium salt ranges from about 10 to about 20 parts by weight, based on 100 parts by weight of the organic solvent and the lithium salt; an amount of the lithium salt (claims 8-9 & 17), would be obvious in the electrolyte of Saidi (a portion of the lithium salts are 0.8 to 1.4 mol/L of the electrolyte; [0082]), because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Response to Arguments
Applicant asserts in the response of May 4, 2022 that Zheng et al. U.S. Pub. 2017/0077557 is silent to a morpholine structure electrolyte additive. In contrast, Zheng teaches the morpholine structure as a reactant. This assertion is correct and all previously pending rejections are overcome. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722